Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the amendment filed on 6/21/2021. Claims 1, 6, 7, 8 have been amended. Claim 5 have been cancelled. Claims 1-4, 6-11 are presented for examination. Claims 1, 7, 8 are independent claims.

Response to Arguments 
Applicant’s arguments filed 06/21/2021 have been fully considered. Upon further analysis of the “means for” claim element, claim 8 is rejected based on 35 USC 112.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Neither par 0011 of specification nor drawings discloses the structure for implementing “means for performing a registration of a user equipment”, “means for determining, after the user equipment is registered with the first system, whether to provide a particular service”, and “means for performing a system switchover”.

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “means for performing a registration of a user equipment”, “means for determining, after the user equipment is registered with the first system, whether to provide a particular service”, and “means for performing a system switchover” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Neither the drawings nor written description clearly 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Allowable Subject Matter
Claims 1-4, 6-7, 9-11 are allowed.
Tenny et al (US 2018/0279202 A1) teaches terminating a D2D connection when the service on the D2D connection is finished. 
Malhotra et al (US 10,084,700 B1) teaches determining to revert to the first radio network from the second network after finishing a service on the second network.
Prior art of record, Yu et al (US 2017/0311208 A1), Kazmi et al (US 2013/055271 A1), alone or in combination with, Tenny et al (US 2018/0279202 A1) or Malhotra et al (US 10,084,700 B1), fails to suggest a motivation for incorporating in such method and apparatus, claimed as a whole, including “determining a system to return so that the user equipment either returns to the first network system or maintains the connection with the second network system upon a termination of the particular service provided from the second network system”. Thus claims 1-4, 6-7, 9-11 are found to be novel and unobvious over prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        


/WESLEY L KIM/Supervisory Patent Examiner, Art Unit 2648